

Exhibit 10.2
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
WARRANT NO.  CSW-___
 
SERIES-1 COMMON STOCK PURCHASE WARRANT


To Purchase ____________ Shares of Common Stock of
 
ECHO THERAPEUTICS, INC.
 
THIS SERIES-1 COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for
value received, ____________________________________ (the “Holder”), is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after February 7, 2011 (the
“Initial Exercise Date”) and on or prior to the close of business on February 7,
2013 (which date may be extended pursuant to Section 2(c) hereof, the
“Termination Date”) but not thereafter, to subscribe for and purchase from Echo
Therapeutics, Inc., a Delaware corporation (the “Company”), up to
________________________ shares (the “Warrant Shares”) of Common Stock, par
value $0.01 per share, of the Company (the “Common Stock”).  The purchase price
of one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as defined in Section 2(b) below.  This is the Warrant referenced in the
Series D Convertible Preferred Stock Purchase Agreement by and among the Company
and the other parties thereto dated February 7, 2011 (the “Subscription
Agreement”).
 
Section 1.                      Definitions.  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in the Subscription
Agreement.
 
Section 2.                      Exercise.
 
a) Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company of a duly executed original or facsimile copy of the Notice of Exercise
form annexed hereto (or by delivery to such other office
 

 
- 1 -

--------------------------------------------------------------------------------

 

or agency of the Company as the Company may designate by notice in writing to
the registered Holder at the address of such Holder appearing on the books of
the Company). Notwithstanding anything herein to the contrary, the Holder shall
not be required to physically surrender this Warrant to the Company until the
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within 5 Trading Days of the date
the final Notice of Exercise is delivered to the Company.  Partial exercises of
this Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased.  For purposes of this Warrant,
the term “Trading Days” means any day during which the market or exchange on
which the Company’s common stock is listed or quoted for trading on the date in
question shall be open for business or, if the Common Stock is not listed or
quoted on any recognized market or exchange, then a business day.
 
b) Exercise Price.  The exercise price of the Common Stock under this Warrant
shall be $1.50 per share, subject to adjustment hereunder (the “Exercise
Price”). Within 5 Trading Days of the date said Notice of Exercise is delivered
to the Company, the Holder shall have surrendered this Warrant (if required) to
the Company and the Company shall have received  payment of the aggregate
Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank.
 
c) Extension of Termination Date.  The initial Termination Date of this Warrant
shall be February 7, 2013.  However, if less than all of the purchase rights
represented by this Warrant have been exercised by February 7, 2013 by virtue of
the restrictions set forth in Section 2(d) hereof, then the period during which
the Holder shall have the right to exercise such remaining purchase rights shall
be extended to a date that is 30 days after the restrictions in Section 2(d)
cease to apply to all remaining purchase rights hereunder.
 
d) Exercise Limitations; Holder’s Restrictions.  The Company shall not effect
any exercise of this Warrant, and a Holder shall not have the right to exercise
any portion of this Warrant, to the extent that, after giving effect to the
exercise set forth on the applicable Notice of Exercise, such Holder (together
with such Holder’s Affiliates, and any other person or entity acting as a group
together with such Holder or any of such Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of the foregoing sentence, the number of  shares of Common Stock
beneficially owned by such Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon exercise of the Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (A) exercise of the remaining,
unexercised number of Warrants Shares beneficially owned by such Holder or any
of its Affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company owned by such Holder
or any of its Affiliates subject to a limitation on conversion or exercise
analogous to the limitation contained herein.  Except as set forth in the
preceding sentence, for purposes of this Section 2(d), beneficial ownership
shall be calculated in accordance with Rule 13d-3 promulgated under the Exchange
Act.  To the extent that the limitation contained in this Section 2(d) applies,
the determination of whether the Warrant is exercisable (in relation to other
securities owned by such Holder together with any
 

 
- 2 -

--------------------------------------------------------------------------------

 

Affiliates) and of how many Warrant Shares are exercisable shall be in the sole
discretion of such Holder, and the submission of a Notice of Exercise shall be
deemed to be such Holder’s determination of whether the shares of this Warrant
may be exercised (in relation to other securities owned by such Holder together
with any Affiliates) and how many shares of the Warrant are exercisable, in each
case subject to such aggregate percentage limitations. To ensure compliance with
this restriction, each Holder will be deemed to represent to the Company each
time it delivers a Notice of Exercise that such Notice of Exercise has not
violated the restrictions set forth in this paragraph and the Company shall have
no obligation to verify or confirm the accuracy of such determination.  In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 2(d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (A) the Company’s most recent Form 10-Q or Form 10-K, as the
case may be, (B) a more recent public announcement by the Company or (C) a more
recent notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two (2) Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company by such Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant held by the applicable Holder.  The
Beneficial Ownership Limitation provisions of this Section 2(d) may be waived by
such Holder, at the election of such Holder, upon not less than 61 days’ prior
notice to the Company, to change the Beneficial Ownership Limitation to 9.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of this Warrant held
by the applicable Holder, and the provisions of this Section 2(d) shall continue
to apply.  Upon such a change by a Holder of the Beneficial Ownership Limitation
from such 4.99% limitation to such 9.99% limitation, the Beneficial Ownership
Limitation may not be further waived by such Holder.  The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2(f) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.
 
e) Mechanics of Exercise.
 
i. Authorization of Warrant Shares.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid, nonassessable and free
from all taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously with such issue and
liens imposed upon such shares as a result of Holder’s actions).
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
ii. Delivery of Certificates Upon Exercise.  Certificates for shares issuable
upon the exercise hereof shall be transmitted by the transfer agent of the
Company to the Holder by crediting the account of the Holder’s broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system and such shares
are eligible for legend removal, and otherwise by physical delivery to the
address specified by the Holder in the Notice of Exercise within 5 Trading Days
(the “Warrant Share Delivery Date”) from the delivery to the Company of the
Notice of Exercise form, surrender of this Warrant (if required) and payment of
the aggregate Exercise Price as set forth above.  This Warrant shall be deemed
to have been exercised on the date the Notice of Exercise is transmitted to the
Company.  The shares issuable upon the exercise of the Warrant shall be deemed
to have been issued, and the Holder or any other person designated in the Notice
of Exercise as the person in whose name the shares issuable upon the exercise of
this Warrant shall be issued, shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised
by payment to the Company of the Exercise Price and all taxes required to be
paid by the Holder, if any, pursuant to Section 2(e)(vii) prior to the issuance
of such shares, have been paid.   The Warrant Shares shall be issued without any
legend or stop transfer orders provided (i) a registration statement under the
Securities Act covering the proposed disposition of such Warrant Shares has
become effective under the Securities Act, (ii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iii) the Holder provides the Company with reasonable documentation
confirming the legend can be removed pursuant to applicable provisions of the
Securities Act (such as Rule 144).
 
iii. Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, and if the Holder shall have surrendered this Warrant
together with the Notice of Exercise, the Company shall, at the time of delivery
of the certificate or certificates representing Warrant Shares, deliver to
Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.
 
iv. Rescission Rights.  If the Company fails to cause its transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Shares by the Warrant Share Delivery Date, then the Holder will have the right
to unconditionally rescind such exercise and the Company shall within three (3)
business days return all monies paid to the Company by the Holder in connection
with such rescinded exercise.
 
v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price
 

 
- 4 -

--------------------------------------------------------------------------------

 

(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof.
 
vi. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall issue to the Holder one whole share.
 
vii. Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
viii. Closing of Books; No Impairment.  The Company will not close its
stockholder books or records or take any other action which in any manner
prevents the timely exercise of this Warrant, pursuant to the terms hereof.
 
Section 3.                      Certain Adjustments.
 
a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Warrant), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by
 

 
- 5 -

--------------------------------------------------------------------------------

 

reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of shares issuable upon
exercise of this Warrant shall be proportionately and equitably adjusted
upward.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b) [Intentionally omitted]
 
c) Pro Rata Distributions.  If the Company, at any time prior to the Termination
Date, shall distribute to all holders of Common Stock (and not to Holders of the
Warrants) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the Closing Price
determined as of the record date mentioned above, and of which the numerator
shall be such Closing Price on such record date less the then per share fair
market value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good faith.  In
either case the adjustments shall be described in a statement provided by the
Company to the Holder of the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.  At
the time of such adjustment, the number of Warrant Shares issuable following
such adjustment shall be equitably and proportionally adjusted upward.
 
d) Adjustment for Reorganization, Consolidation, Merger, etc.  In the event that
the Company shall 1) effect a reorganization, 2) consolidate with or merge into
any other entity or 3) transfer all or substantially all of its properties or
assets to any other entity under any plan or arrangement contemplating the
dissolution of the Company, then, in each such case, as a condition precedent to
the consummation of such a transaction, proper and adequate provision shall be
made whereby the Holder of this Warrant, on the exercise hereof as provided in
Section 2 above, at any time after the consummation of any such reorganization,
consolidation or merger or the effective date of any such dissolution, shall
receive in lieu of the shares of Common Stock issuable on such exercise
immediately prior to any such consummation or effective date, the stock and
other securities and property (including cash) to which such Holder would have
been entitled to receive upon any such consummation or dissolution if the Holder
had so exercised this Warrant immediately prior to such consummation or
dissolution.
 
e)  Certificate as to Adjustments.  The computation of any adjustments described
in this Section 3 shall be the sole responsibility of the Company, which shall
expeditiously prepare and mail to the Holder a notice setting forth the nature
of any necessary adjustment together with

 
- 6 -

--------------------------------------------------------------------------------

 

 
the basis thereof and the calculations therefor.  The Company shall immediately
notify the Holder of any information which bears on any of the events referenced
in this Section 3 and which may have an effect on the exercise of this Warrant.


f)  Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.
 
g)  Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce (but not increase) the then-current Exercise Price, as
the case may be, to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.
 
h)  Notice to Allow Exercise by Holder. If (1) the Company shall declare a
dividend (or any other distribution) on the Common Stock; or (2) the Company
shall declare a special nonrecurring cash dividend on or a redemption of the
Common Stock; or (3) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; or (4) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; or (5) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register (defined in Section 4(c)) of the Company, at least 20 calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (y) the date on which a survey of the holders of record is to be taken
for the purpose of such dividend, distribution, redemption, rights or warrants,
or if a record is not to be taken, the date as of which the holders of the
Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (z) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, that the unintentional failure to mail such notice or
any unintentional defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.  The
Holder is entitled to exercise this Warrant during the 20-day period commencing
on the date of such notice to the effective date of the event triggering such
notice.
 
Section 4.                      Transfer of Warrant.
 
a) Transferability.  Subject to compliance with any applicable securities laws
and the conditions set forth in Sections 5(a) and 4(d) hereof and to the
provisions of Article V of the
 

 
- 7 -

--------------------------------------------------------------------------------

 

Subscription Agreement, this Warrant and all rights hereunder are transferable,
in whole or in part, upon surrender of this Warrant at the principal office of
the Company, together with a written assignment of this Warrant substantially in
the form attached hereto duly executed by the Holder or its agent or attorney
and funds sufficient to pay any transfer taxes payable upon the making of such
transfer.  Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled.  A Warrant, if properly assigned, may be exercised by a new holder
for the purchase of Warrant Shares without having a new Warrant issued.
 
b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 3(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time.  The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act or a qualified institutional buyer as defined in Rule 144A(a) under the
Securities Act.
 
Section 5.                      Miscellaneous.
 
a) Title to Warrant.  Prior to the Termination Date and subject to compliance
with applicable laws and Section 4 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed.  The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.
 

 
- 8 -

--------------------------------------------------------------------------------

 



 
b) No Rights as Shareholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof.  Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the later of the date of such surrender or
payment.
 
c) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares or any portion thereof, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate
of like tenor and dated as of such cancellation, in lieu of such Warrant or
stock certificate.
 
d) Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
e) Authorized Shares.
 
The Company covenants that during the period that any of this Series of Warrants
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the shares of Common
Stock issuable upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.
 
Except and to the extent as waived or consented to by the Holder in writing, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any shares of Common Stock
issuable upon the exercise of this Warrant above the amount payable therefor
upon such exercise immediately prior to such increase in par value, (b) take all
such action as may be necessary or appropriate in order that the Company may
 

 
- 9 -

--------------------------------------------------------------------------------

 

validly and legally issue fully paid and nonassessable shares of Common Stock
upon the exercise of this Warrant, and (c) use commercially reasonable efforts
to obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant.
 
Before taking any action which would result in an adjustment in the number of
shares of Common Stock for which this Warrant is exercisable or in the Exercise
Price in effect on the date of such action, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.
 
f) Jurisdiction and Governing Law. All questions concerning the construction,
validity, enforcement, governing law and interpretation of this Warrant shall be
determined in accordance with the provisions of the Subscription Agreement.
 
g) Restrictions.  The Holder acknowledges that the shares of Common Stock
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
 
h) Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 
i) Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Subscription Agreement.
 
j) Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase shares of
Common Stock issuable upon the exercise of this Warrant, and no enumeration
herein of the rights or privileges of Holder, shall give rise to any liability
of Holder for the purchase price of any Common Stock or as a stockholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.
 
k) Remedies.  Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.  The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 

 
- 10 -

--------------------------------------------------------------------------------

 



 
l) Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.  The provisions of this Warrant are intended to be
for the benefit of all Holders of this Warrant from the Initial Exercise Date
through the Termination Date, and shall be enforceable by any such Holder or
holder of Warrant Shares.
 
m) Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
n) Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
o) Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
********************















 
- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated:  ________________, 2011   
 
                                                             
ECHO THERAPEUTICS, INC.
 
 
 
By:__________________________________________
     Name: Harry G. Mitchell
     Title: Chief Financial Officer, Chief Operating
               Officer and Treasurer
 






 
- 12 -

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


TO:           ECHO THERAPEUTICS, INC.


(1)           The undersigned, pursuant to the provisions set forth in the
attached Warrant No. ______, hereby irrevocably elects to purchase ____________
shares of the Common Stock of Echo Therapeutics, Inc. covered by such Warrant.
 
(2)           The undersigned herewith makes payment of the full purchase price
for such shares at the price per share provided for in such Warrant.  Such
payment takes the form of $__________ in lawful money of the United States.
 
(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:
 
_________________________________________________




(please print or type name and address)




(please insert social security or other identifying number)


The Warrant Shares shall be delivered to the following:


_______                      ___________________________________________


_______                      ___________________________________________


_______                      ___________________________________________
(please print or type name and address)


and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


Name of Holder: ____________________________________________


           Signature of Holder: ____________________________________________


Name of Authorized Signatory (if Holder is an entity):
____________________________________________


Title of Authorized Signatory (if Holder is an entity):
__________________________________________


Date: __________________________________________


 
 
 
- 13 -

--------------------------------------------------------------------------------

 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 


_______________________________________________________________, whose address
is


______________________________________________________________________________


_____________________________________________________________________________.




Dated:  ______________, _______




Holder’s
Name:                                           _________________________________________




Holder’s
Signature:                                _________________________________________


Holder’s
Address:                                _________________________________________


_________________________________________






Signature Guaranteed:  ___________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.


 

 
- 14 -

--------------------------------------------------------------------------------

 
